UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Criminal Action No. 04-258 (RMC)

FILED

APR 1 2 2012

V.

CURTIS A. ENNIS

Defendant.

5\§’€€€€§€\¢/

Clerk, U.S. District and
Bankruptcy Courts
ORDER
The Court adopts the Report and Recommendation issued by Magistrate Judge John
M. Facciola on April 4, 20l2. It is hereby
ORDERED that Defendant’s supervised release is REVOKED; and it is
FURTHER ORDERED Defendant is sentenced to 90 days imprisonment.

SO ORDERED.

Dare; April 11, 2012 '/   

/
RosEMAR\‘ M. CoLLYER7
United States District Judge